Citation Nr: 1532405	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bone disorder, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a heart disorder, to include as due to exposure to asbestos.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia.  In February 2014, the Veteran withdrew his earlier request for a hearing before a Veterans' Law Judge.  In March 2014 and May 2014, the Board remanded the appeal for additional development.  

In May 2015 the Board notified the Veteran that VA had cancelled his attorney's authority to represent VA claimant's, notified him of the names of alternative representatives, and gave him 30 days to appoint another representative.  No reply was thereafter received from the Veteran.  Therefore, the Board finds that it may adjudicate the current appeal without giving the Veteran further time to appoint a new representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a chronic bone disorder at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that prostate cancer is not related to service and a malignant tumor did not manifest itself to a compensable degree within one year of service.

3.  The preponderance of the evidence shows that a heart disorder is not due to military service; cardiovascular-renal disease did not manifest itself to a compensable degree within one year of service; and a heart disorder was not caused or aggravated by his service-connected asbestosis.

4.  The preponderance of the evidence shows that bilateral hearing loss is not due to military service and sensorineural hearing loss did not manifest itself to a compensable degree within one year of service.

5.  The preponderance of the evidence shows that tinnitus is not due to military service.


CONCLUSIONS OF LAW

1.  A bone disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014). 

2.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014). 

3.  A heart disorder was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  Bilateral hearing loss was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

5.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that letters to the Veteran in August 2009, September 2009, and October 2009, prior to the February 2010 rating decision, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, his service personnel records, and his post-service records including his post-February 2010 treatment records from the Johnson and Pittsburg VA Medical Centers in compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

As to the radiogenic disease development under 38 C.F.R. § 3.311, the Board notes that this regulations lays out certain development that VA should take in claims based on exposure to ionizing radiation when the Veteran is diagnosed with one of the specifically enumerated disease processes, such as prostate cancer.  As to this development, the agency of original jurisdiction (AOJ) in September 2009 specifically asked the Veteran to provide VA with the details surrounding his exposure and later in September 2009 it received a reply to this request.  Similarly the record shows that in October 2009 the AOJ received from the National Personnel Records Center (NPRC), in reply to its request for any information that could confirm the Veteran's participation in radiation risk activity, service personnel records.  The record also shows that the AOJ obtained and associated with the record on appeal the Veteran's service treatment records.  Tellingly, neither the service personnel nor the service treatment records provided any evidence to substantiate the Veteran's claims of being exposed to ionizing radiation while on active duty.  In this regard, they did not include any DD Forms 1141.  Therefore, the Board finds that there was substantial compliance with the 38 C.F.R. § 3.311 development requirements even though VA did not obtain a dose estimate because such a request would have been futile given the Veteran's record which is negative for any probative evidence of exposure to ionizing radiation.  

As to asbestos exposure development, the Board finds that the guidelines for developing this claim were essentially accomplished by receipt of the Veteran's service personnel records.   

As to the claim of secondary service connection for a heart disorder as well as direct service connection for bilateral hearing loss and tinnitus, VA medical opinions were obtained in October 2010 and/or November 2012.  Moreover, the Board finds these opinions are adequate to adjudicate the claims because the opinions include a detailed medical history, an examination, and opinions as to the origins of these disabilities with citation to relevant medical evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims of direct service connection for a bone disorder, prostate cancer, and a heart disorder, VA did not obtain medical opinions because only conclusory, generalized lay statements diagnose a current bone disorder or link the current prostate cancer and heart disorder with service and the appellant as a lay person is not competent to provide this missing medical diagnosis of a current disability and, as will be discussed in more detail below, has not credibly presented evidence of  continued problems with these disabilities since service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the paper and electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

As to the bone disorder and prostate cancer claims, the Veteran contends they were caused by his exposure to ionizing radiation when he handled uranium when he attended a one week naval school in 1955 and/or while serving on the U.S.S. Coral Sea which carried special/nuclear weapons.  As to his heart disorder, he claims it was caused by his exposure to asbestos while working in the boiler rooms on the U.S.S. Mindoroa, U.S.S. Coral Sea, and thereafter the U.S.S. Valley Forge as a machinist mate and/or his service-connected asbestosis.  As to his bilateral hearing loss and tinnitus, he claims they were caused by his exposure to loud noise from aircraft and/or the boilers working as a machinist mate in the boiler room on the U.S.S. Mindoroa, U.S.S. Coral Sea, and thereafter the U.S.S. Valley Forge. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including cardiovascular-renal disease, sensorineural hearing loss, and malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As to disease or injury caused by the alleged asbestos exposure, there are no specific statutory or regulatory guidance with regard to these claims but only special guidelines for developing them.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  

As to disease or injury caused by radiation exposure, the Board notes that if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the specifically enumerated cancers are as follows:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary.  Note: For the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra.  

In this regard, the availability of presumptive service connection for a disability based on exposure to ionizing radiation does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

i.  Presumptive Service Connection

As to 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with cardiovascular-renal disease, sensorineural hearing loss, and/or a malignant tumor in the first post-service year.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for any of the claims on appeal.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

As to 38 C.F.R. § 3.309(d), the application of this regulation is contingent on the Veteran both being diagnosed with one of the specifically enumerated disease processes listed in the regulation and being a "radiation-exposed veteran" while on active duty.  However, the Veteran prostate cancer is not one of these disease processes.  Likewise, neither bilateral hearing loss nor tinnitus is a listed disease processes.  Furthermore, and as will be discussed in more detail below, the Veteran has not been diagnosed with a bone disorder to include bone cancer at any time during the pendency of the appeal.  Therefore, regardless of the nature and circumstances of his service, the Board finds that this presumption does not help the Veteran establish service connection for any of the claims on appeal.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(d).  

ii.  Direct Service Connection

a.  The Bone Disorder

In this regard, service treatment records, including the January 1954 and December 1957 examinations, are negative for complaints, diagnoses, or treatment for a bone disorder.  In fact, at both examinations it was specifically opined that his musculoskeletal system was normal.  While the post-service record periodically documents the Veteran's complaint in various body locations, these records show no all-encompassing bone disorder diagnosis.  (The Veteran's claim is understood in these terms, rather than one concerning particular joints.)  An April 2004 whole body bone scan only showed low back problems caused by a post-service work injury and subsequent surgeries, as well as posttraumatic changes to the left tibia.  Furthermore, while the Veteran and others as lay persons are competent to report on the claimant's observable symptoms, they are not competent to provide a diagnosis of a chronic bone disorder, since they lack medical expertise.  

Therefore, the Board finds the most probative evidence of record shows that the Veteran did not have a bone disorder at any time during the pendency of the appeal.  Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection for a bone disorder on a direct basis must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

b.  Prostate Cancer, a Heart Disorder, Hearing Loss, and Tinnitus

As to service connection for prostate cancer, a heart disorder, bilateral hearing loss, and tinnitus, the service treatment records, including the January 1954 and December 1957 examinations, are negative for complaints, diagnoses, or treatment for prostate cancer, a heart disorder, bilateral hearing loss, or tinnitus.  In fact, at both examinations it was specifically opined that his heart and genito-urinary systems were normal.  Similarly, the December 1957 examiner opined that the Veteran's hearing was 15/15 in whispered voice testing.  

Post-service, the medical record does not show the Veteran being diagnosed with prostate cancer until 2005, a heart disorder until 1995, and bilateral hearing loss as well as tinnitus until 2009; decades after his 1957 separate from active duty.  The Board finds that the lack of documentation of any of these disabilities in the medical records for this period of time, when a reasonable person would be expected to have complained of these problems to his healthcare providers and they would therefore be documented in these records, satisfactorily refutes any current lay claims they have been present since the Veteran was in service.  

The record is likewise negative for any medical opinion finding a relationship between the Veteran's prostate cancer, heart disorder, bilateral hearing loss, and tinnitus and a disease or injury of service origin.  In fact, after a review of the record on appeal and an examination of the Veteran the October 2010 VA examiner specifically opined that his bilateral hearing loss and tinnitus were not related to service in view of the normal whispered voice testing at separation, post-service occupational noise exposure, as well as another likely cause for hearing loss, presbycusis.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.

As to any lay claims that the prostate cancer, heart disorder, and bilateral hearing loss are due to service, the Board finds that they are not probative because they are offered by those without any medical expertise.  See Davidson, supra.  Similarly, as to any lay claims that the tinnitus and bilateral hearing loss are due to service, the Board finds the negative medical opinions by the above VA examiner more probative than the lay claims to the contrary because medical opinions by experts have greater probative value.  

As to the heart disorder, the Board has not overlooked the fact that the RO in the November 2012 rating decision conceded that the Veteran had in-service asbestos exposure when it granted him service connection for asbestosis.  However, no probative evidence links the Veteran's asbestos exposure to his heart disease.    

iii.  Secondary Service Connection

a.  The Heart Disorder

As to service connection for a heart disorder due to it being secondary to his service-connected asbestosis, the November 2012 VA examiner opined that his heart disorder was not related to his service-connected asbestosis because a review of the extensive medical literature did not show any such relationship.  This medical opinion is not contradicted by any other medical evidence of record, and outweighs any lay claims to the contrary given the medical credentials of the opinion provider.  Therefore, the Board concludes that the greater weight of the evidence is against the conclusion a heart disorder was caused or aggravated by the Veteran's service-connected asbestosis.  Accordingly, secondary service connection is denied.  

ORDER

Service connection for a bone disorder is denied.

Service connection for a heart disorder is denied.

Service connection for prostate cancer is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


